   Case 1:17-cr-00027-JPJ-PMS Document 159-2 Filed 04/28/19 Page 1 of 7 Pageid#: 398




505 E. Airport Drive                                     114 Jefferson Davis Blvd.
Baton Rouge, LA 70806                                     Natchez, MS 39120
Phone (225) 201-0950                                     Phone (601) 442-5382



Arnold E. Feldman, M.D.
Education

             Department of Anesthesia of the Harvard Medical School    Boston, MA
             25 Shattuck Street
             Boston, Ma 02115
             617-495-1000
             Residency
             July 1981-July 1983

             Thomas Jefferson University Hospital                      Philadelphia, PA
             111 So 11th Street
             Philadelphia, Pa 19107
             215-955-6000
             Internship-Internal Medicine
             June 1980-June 1981

             Medical College of Pennsylvania                           Philadelphia, PA
             3300 Henry Ave
             Philadelphia, Pa 19129
             215-842-6000
             Medical Degree
             September 1976-June 1980

             Colgate University                                        Hamilton, NY
             13 Oak Drive
             Hamilton, NY
             315-228-1000
             Bachelor of Arts (Cum Laude)
             September 1972-June 1976


Board/Academy
Certifications

             American Board of Anesthesiology, 1987
             American Academy of Pain Management, Diplomate, 1990




                                                                                          1
   Case 1:17-cr-00027-JPJ-PMS Document 159-2 Filed 04/28/19 Page 2 of 7 Pageid#: 399




Professional
Experience

           Southwest Mississippi Anesthesia, PA, INC
           DBA/ The Feldman Institute
           Baton Rouge, LA
           Director of Interventional Pain Medicine
           Interventional Pain Management Specialist
           2001-Present

           First Choice Surgery Center of Baton Rouge, LLC
           Baton Rouge, LA
           Director of Ambulatory Surgery Center
           Interventional Pain Management Specialist
           2001-Present

           The Feldman Institute - Laboratory of Baton Rouge
             Baton Rouge, LA
             General Supervisor of Laboratory Operations
           - Chemistry testing via Beckman Coulter Access2
           - Urine confirmation testing via AB Sciex 5500 triple quad
           - Chemistry testing via Thermo Indiko Plus
           - Review data, supervise personnel
             2012 - Present

           Southwest Mississippi Anesthesia, PA, INC
           Natchez, MS
           Director of Interventional Pain Medicine
           Interventional Pain Management Specialist
           1986-Present

           First Choice Health, Inc
           Natchez, MS
           Director of Ambulatory Surgery Center
           Interventional Pain Management Specialist
           1996-Present

           Natchez Regional Medical Center
           Natchez, MS
           Chief of Staff
           1993-1994

           Natchez Regional Medical Center
           Natchez, MS
           Board of Trustees
           1993-1994



                                                                                       2
   Case 1:17-cr-00027-JPJ-PMS Document 159-2 Filed 04/28/19 Page 3 of 7 Pageid#: 400




            Adams County Correctional Facility
            Natchez, MS
            Physician
            1986-2005

            Adams County Mississippi
            Natchez, MS
            Deputy Coroner
            1986-Present

            Mobile Infirmary Medical Center
            Mobile, AL
            Staff Anesthesiologist
            1983-1986


Special
Training/Preceptorship

            First Choice Surgery Center of Baton Rouge, LLC
            Lumbar Discoscopic Endoscopic Discectomy
            2/15/2004 to 11/14/2005
            Preceptor: Joseph Rauchwerk, MD

            Kyphon Balloon Kyphoplasty Certification
            Orlando, Fl
            August 2006

            AASMISMS 19th Fellowship – John Chiu, MD
            New Innovations and Advances in Endoscopic Minimally Invasive Spine Surgery
            Thousand Oaks, Ca
            February 2007

            Holmium:YAG Lasers for Medicine
            Clinical Applications and Safety Related to Minimally Invasive Spine Surgery
            March 2007

            MaxMore Surgical Technique Introduction Workshop
            In cooperation with Alpha Klinik
            Munich, Germany
            November 9-10, 2007

            Carl Zeiss Surgical – Spinal Microsurgery 9
            Posterior Approaches to the Lumbar Spine
            Munich, Germany
            February 2008



                                                                                           3
Case 1:17-cr-00027-JPJ-PMS Document 159-2 Filed 04/28/19 Page 4 of 7 Pageid#: 401




        TESSYS – Joimax Medical Solutions
        Transforminal Endoscopic Spine System
        Oceanside, NY
        May 17, 2008

        1ST World Conference of Minimally Invasive Spine Surgery & Techniques
        Honolulu, HI
        June 4-7, 2008

        MinSurg Biomechanical Innovations
        TruFUSE Surgical Training
        New Orleans, La
        June 28, 2008

        Society for Minimally Invasive Surgery of the Spine Annual Meeting 2008
        Las Vegas, NV
        November 13-15, 2008

        MILD Training Lab – Vertos Medical
        Minimally Invasive Lumbar Decompression devices for the treatment of
        Lumbar Spinal Stenosis
        Baton Rouge, La
        December 20, 2008

        North American Spine Society – Skin to Skin Series
        Minimally Invasive Surgery
        April 2-4, 2009

        International Intradiscal Therapy Society
        22nd Annual Conference
        Phoenix, AZ
        May 2009

        International Society for Minimal Intervention in Spinal Surgery
        International 28th Course for Percutaneous Endoscopic Spinal Surgery and
        Complementary Minimal Invasive Techniques
        Zurich, Switzerland
        January 28-29, 2010

        The Ultrasound Guided Regional Anesthesia Workshop 2010
        Brent House Conference Center Ochsner Medical Center
        New Orleans, La
        April 10, 2010




                                                                                    4
   Case 1:17-cr-00027-JPJ-PMS Document 159-2 Filed 04/28/19 Page 5 of 7 Pageid#: 402




             Urine Drug Screen Testing Compliance
             American Society of Interventional Pain Physicians
             July 15, 2010



Clinical Faculty

             Disc-FX Workshop Clinical Faculty
             First Choice Surgery Center of Baton Rouge, LLC
             October 20, 2007

             Disc-FX Workshop Clinical Faculty
             First Choice Surgery Center of Baton Rouge, LLC
             March 15, 2008

             Disc-Fx Workshop Clinical Faculty
             Live Surgery Transmission
             First Choice Surgery Center of Baton Rouge, LLC
             April 12, 2008

             Joimax Endoscopic Spine System Workshop Faculty
             Anatomy/Cadaver Workshop
             Long Island, NY
             May 17, 2008

             Joimax Endoscopic Spine System Workshop Faculty
             Anatomy/Cadaver Workshop
             Long Island, NY
             September 5-6, 2008

             Spine Surgery from Tradition to the Future
             Dresden, Germany
             October 2-4, 2008

             Disc-FX Endoscopic Spine System Workshop Faculty
             Elliquence Innovative Medical Solutions, Anatomy/Cadaver Workshop
             Long Island, NY
             November 8, 2008


             Disc-FX Endoscopic Spine System Workshop Faculty - Webcast
             Elliquence Innovative Medical Solutions, Anatomy/Cadaver Workshop
             Long Island, NY
             March 7, 2009



                                                                                       5
   Case 1:17-cr-00027-JPJ-PMS Document 159-2 Filed 04/28/19 Page 6 of 7 Pageid#: 403




             MaxMorespine Transforminal Endoscopic Spine Workshop
             July 25, 2009

             SpineNow, LLC/maxMorespine Transforminal Endoscopic Spine Workshop
             First Choice Surgery Center of Baton Rouge
             Baton Rouge, La
             March 26, 2010

             2ND World Congress of Minimally Invasive Spine Surgery & Techniques
             and
             23rd International Intradiscal Therapy Society Annual Conference
             Las Vegas, NV
             June 1 – 4, 2010

             SpineNow, LLC/maxMorespine Transforminal Endoscopic Spine Workshop
             Specialty Surgery Center
             Sparta, NJ
             June 18, 2010


Special
Appointment

             State of Mississippi, Tort Claims Board Advisory Council, Member


Professional
Associations
            North American Spine Society
            American Medical Association
            Louisiana State Medical Association
            East Baton Rouge Parish Medical Society
            Mississippi State Medical Association
            American Society of Anesthesiologists
            Louisiana Society of Anesthesiology
            Mississippi Society of Anesthesiology
            American Academy of Pain Management
            American Academy of Pain Medicine
            American Pain Society
            American Society of Interventional Pain Physicians
            Society for Pain Practice Management
            Mississippi Pain Society
            American Society of Regional Anesthesia
            International Spinal Injection Society
            International Intradiscal Therapy Society
            American Society of Addiction Medicine



                                                                                       6
   Case 1:17-cr-00027-JPJ-PMS Document 159-2 Filed 04/28/19 Page 7 of 7 Pageid#: 404




Scientific Presentations

               “Facilitating Medial Cannula Placement for Central Disc Herniations and
               Spinal Stenosis.” International Intradiscal Society 19th Annual Meeting.
               Phoenix, AZ April 5-7, 2006

               “Disc-FX – nonendoscopic radiofrequency disc
               ablation/decompression/nucleotomy.”
               International Society for Minimal Interventional in Spinal Surgery
               Zurich, Switzerland January 25-26, 2007

               “Early Clinical Experience with THESSYS™ in the US.” Workshop, International
               Intradiscal Therapy Society, 20th Annual Meeting
               Albi, Toulouse, France June 19-23, 2007

               “Disc-FX – Nonendoscopic Radiofrequency Disc Ablation, Decompression
               and Nucleotomy – First Experiences.” International Intradiscal Therapy
               Society, 20th Annual Meeting
               Albi, Toulouse, France June 19-23, 2007


Special Interest

                   •   Medical Consultant – Ellman Innovations – Surgical Instrumentation
                   •   Medical Consultant – Richard Wolf Medical Instruments Corporation
                       Endoscopic Spine Division
                   •   Clinical Investigator – Medtronic Corporation implant project for extensive
                       experience in catheter and pump implant for pain control. Over 1000 cases.
                   •   COLA’s Lab University – Completion Lab Director Course 11-19-2010

Publications

               “Evolution of Minimally Invasive Spine Surgical Technique: Q&A With Dr. Arnold
               Feldman of The Feldman Institute.” Becker's Spine Review. February 16, 2013

               “How to Design a Medical Travel Program for Spine Care: Q&A With Dr. Arnold
               Feldman.” Becker's Spine Review. February 23, 2013

               “Growing the Synergy Between Chiropractors and Interventional Pain
               Specialists.” The Chiropractic Association of Louisiana's Progress Notes newsletter.
               May 2013

               “Spotlight: Dr. Arnold Feldman, The Feldman Institute, Baton Rouge.” Medical
               Travel Today. Scheduled for June 5


                                                                                                      7
